                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                    No. 7:20-cv-181-BO

STAFFIONEY CAMPBELL,                                  )
                                                      )
        Plaintiff,                                    )
                                                      )
V.                                                    )              ORDER
                                     )
                                     )
LINDSEY-CAMPBELL OIL GAS SERVICES and)
MINUTEMAN FOOD MART 7 SEVEN          )
GROCERY,                             )
                                     )
     Defendants.                     )


        This matter is before the Court on the Memorandum and Recommendation (M&R) of

United States Magistrate Judge Robert T. Numbers, II [DE 4]. No objections to the M&R have

been filed, and the matter is ripe for review. For the reasons discussed below, the Court adopts

the M&R in its entirety and plaintiffs complaint is dismissed for lack of subject-matter

jurisdiction.

        A district court is required to review de novo those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149- 50 (1985) . " [I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation. " Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

        No party has objected to the M&R and the time for doing so has passed. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record .

Accordingly, the M&R is ADOPTED .




           Case 7:20-cv-00181-BO Document 6 Filed 11/23/20 Page 1 of 2
                                       CONCLUSION

       The M&R of Judge Numbers is ADOPTED. [DE 4]. Plaintiffs motion to proceed informa

pauperis is GRANTED, but the claim is DISMISSED for lack of subject-matter jurisdiction. The

clerk is DIRECTED to close the case.


       SO ORDERED, this the ~ a y of November, 2020.




                                          T RRENCE W. BOYLE
                                          UNITED STATES DISTRI




                                             2

          Case 7:20-cv-00181-BO Document 6 Filed 11/23/20 Page 2 of 2
